     Case 1:18-cv-10225-MLW Document 221 Filed 03/07/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                                     JOINT REPORT

       This Court has ordered the parties to confer and, by March 7, 2019, update their

report regarding (a) whether they have agreed to settle this case or to jointly request that

it be stayed and (b) whether Respondents have agreed to produce any discovery or

whether Petitioners will seek a court order regarding discovery. Dkt. 216.

a) Whether the parties have agreed to settle or stay this case

       The parties have engaged in discussion regarding settlement, including

exchanging potential settlement terms. The parties are presently unable to agree to settle

or otherwise stay this case at this time. However, the parties will revisit their respective

positions on potential settlement terms after this Court rules on the issues currently being

briefed by the parties. See Dkt. 193.

b) Discovery regarding the claims of named Petitioners

Petitioners’ Statement:




                                              1
     Case 1:18-cv-10225-MLW Document 221 Filed 03/07/19 Page 2 of 3



       Following discussions regarding limited requests for documents related to named

Petitioners’ Due Process claims, Respondents have refused to provide any discovery at

this time. Petitioners intend to move the Court to open discovery regarding the named

Petitioners’ claims pursuant to Fed. R. Civ. P. 26(b).

Respondents’ Statement:

       On December 20, 2019, Petitioners sent Respondents requests for production of

documents. The parties met and conferred on these discovery requests several times but

were unable to come to an agreement. Respondents will oppose Petitioners’ motion to open

discovery regarding the named Petitioners’ claims as Respondents do not believe their

discovery requests are relevant to the issues before this Court or proportional to the needs

of the case. See Fed. R. Civ. P. 26(b)(1).




                                             2
Case 1:18-cv-10225-MLW Document 221 Filed 03/07/19 Page 3 of 3



      Respectfully submitted this 7th day of March, 2019.

Counsel for the Respondents            Counsel for the Petitioners

JOSEPH H. HUNT                         /s/ Kevin S. Prussia
Assistant Attorney General             Kevin S. Prussia (BBO # 666813)
                                       Shirley X. Li Cantin (BBO # 675377)
WILLIAM C. PEACHEY                     Stephen Provazza (BBO # 691159)
Director                               Colleen M. McCullough (BBO # 696455)
Office of Immigration Litigation       Matthew W. Costello (BBO # 696384)
                                       WILMER CUTLER PICKERING
WILLIAM H. WEILAND                       HALE AND DORR LLP
Trial Attorney                         60 State Street
Office of Immigration Litigation       Boston, MA 02109
                                       Telephone: (617) 526-6000
/s/ Mary L. Larakers                   Facsimile: (617) 526-5000
MARY L. LARAKERS                       kevin.prussia@wilmerhale.com
(Texas Bar # 24093943)                 shirley.cantin@wilmerhale.com
Trial Attorney                         stephen.provazza@wilmerhale.com
U.S. Department of Justice, Civil
Division                               Matthew R. Segal (BBO # 654489)
Office of Immigration Litigation       Adriana Lafaille (BBO # 680210)
District Court Section                 AMERICAN CIVIL LIBERTIES UNION
P.O. Box 868, Ben Franklin Station     FOUNDATION OF MASSACHUSETTS, INC.
Washington, DC 20044                   211 Congress Street
(202) 353-4419                         Boston, MA 02110
(202) 305-7000 (facsimile)             (617) 482-3170
mary.l.larakers@usdoj.gov
                                       Kathleen M. Gillespie (BBO # 661315)
EVE A. PIEMONTE, BBO No.               Attorney at Law
628883                                 6 White Pine Lane
Assistant United States Attorney       Lexington, MA 02421
United States Attorney’s Office        (339) 970-9283
1 Courthouse Way, Suite 9200
Boston, MA 02210
(617) 748-3100
Eve.Piemonte@usdoj.gov




                                      3
